DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1, 2, 7, and 10 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance: prior art of record do not teach or suggest the following invention:
Regarding claims 1, 2, 7, the primary reason for allowance is the inclusion of particularly the limitations: discharging the fourth chemical liquid supply of the chemical liquid from the third portion onto the substrate, wherein the first chemical liquid supply of the chemical liquid from the central portion is greater than the second chemical liquid supply of the chemical liquid from the first portion, the second chemical liquid supply of the chemical liquid from the first portion is greater than the third chemical liquid supply of the chemical liquid from the second portion, and the third chemical liquid supply of the chemical liquid from the second portion is greater than the fourth chemical liquid supply of the chemical liquid from the third portion. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  
Regarding claim 10, the primary reason for allowance is the inclusion of particularly the limitations: wherein the first chemical liquid supply of the chemical liquid from the central portion is greater than the second chemical liquid supply of the .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HENOK D LEGESSE/           Primary Examiner, Art Unit 2853